324 So. 2d 108 (1975)
Lori S. NORRIS et al., Petitioners,
v.
SOUTHERN BELL TELEPHONE AND TELEGRAPH COMPANY, Respondent.
No. 75-1009.
District Court of Appeal of Florida, Third District.
December 16, 1975.
*109 Preddy, Haddad, Kutner & Hardy and Glenn P. Falk, Miami, for petitioners.
Walton, Lantaff, Schroeder, Carson & Wahl and Stephen A. Edelstein, Miami, for respondent.
Before BARKDULL, C.J., and PEARSON and HENDRY, JJ.
PER CURIAM.
We are presented with a petition for writ of certiorari seeking review of an order of the circuit court transferring a personal injury action from the circuit court to the county court upon the ground that the amount claimed in good faith does not reach the jurisdictional limit of the circuit court. See Fla. Stat. § 26.012 and § 34.01. Review of an order transferring is proper under a petition for certiorari. Easley v. Garden Sanctuary, Fla.App. 1960, 120 So. 2d 59, 78 A.L.R. 2d 1199.
There is no doubt that the rule to be applied in determining the jurisdiction of a court as to the amount involved is the amount claimed in good faith. Rocco v. Coffey, Fla.App. 1964, 163 So. 2d 21. There may be a basis in this record for a belief that the plaintiff exaggerated her claim but it cannot be said that such a conclusion appears without issue. It is not our purpose to preclude by this opinion a transfer if later developments in this case substantiate the trial judge's conclusion in the order appealed. Nevertheless, under the rule as stated in Castellano v. Bader Bros. Van Lines, Inc., Fla.App. 1968, 208 So. 2d 842, we are compelled to quash the order transferring the cause with directions to the circuit court to proceed with the cause.
It is so ordered.